The facts are stated in the opinion of the court, delivered by
Martin, J.
At the request of the appellees we have reconsidered the decree given in this case on the 17th of January, 1831.
Whatever might have been the right of the heir to claim from the testamentary executor the balance in his hands, it was susceptible of modification or compromise. It appears to have been the object of an arrangement between the parties interested, which has received the sanction of the Court 0f Probates. It is useless to examine whether the pretensions of the executor and legatees could or could not have been successfully resisted by the heirs. They had the option of receding or submitting to them, and made their election of ° ° . the last alternative, and availed themselves ot this choice, thus partially carrying their engagements into effect- It is ^00 for them to recede. The appellants must be allowed ", in their turn, to avail themselves of a rule of court, provided by all the parties concerned.
Our former decree must remain untouched.